DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/04/2022 is acknowledged.
Claims 12, 13, and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 & 8-11 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malmgren (U.S PG Pub 20170361573A1) and Hasenoehrl (U.S PG pub 20050067095A1).
Regarding claim 1, Malmgren is drawn to the art of a laminate (multilayer substrate) used as a packaging board and a process for forming the laminate structure [0002]. Malmgren discloses a first material (a first paper layer – layer 2 in Figures 1-2) having an inner region and an edge region (this would necessarily be the case, as any 3D layer i.e. paper layer, would have edges and a region that is inside the edges) [0033; 0018]. Malmgren further discloses applying a coating to the inner region of the first surface of the first material (Figures 1-2 – the coating material is present on the center of the paper layer, and thus is applied to the inner regions), wherein the coating contains expandable microparticles [0018-0019]; [0024-0026]. Malmgren discloses the coating to contain expandable microspheres ([0037] – Expancel DUTM), and further discloses the expandable microspheres are in a weight range of 7-20% [0039], and also discloses the coating comprising VAE polymer in a weight range of 1-25% [0038], and further discloses that the coating can also contain glycerol in a weight range of 5-10% [0039].
Further, Malmgren discloses a step of drying the coating or intermediate laminate (i.e. first paper layer with coating material) at a temperature of 80oC [0022 & 0026]. Malmgren further discloses the step of contacting the intermediate laminate with a second material (second paper layer – layer 7 in figures 1-2) to form an expanded laminate [0022-0023 & 0027-0029]. Further, Malmgren discloses a step of expanding the microspheres at a temperature (i.e. expandable microparticles are thermally expandable microparticles) of between 120oC to 200oC [0037], and discloses that this step takes place after the contacting step [0029], and further that this heat treatment step is carried out in an oven (i.e. with heated/warm air). Malmgren discloses that this heat treatment step can take place at a later time and location or directly after the formation of the intermediate laminate [0028]. Malmgren discloses using the expanded laminate to form a packaging board, wherein the packaging board is formed by cutting and folding the laminate [0042].
Additionally, the ranges as disclosed by Malmgren all form encompassing or overlapping ranges with the instantly claimed ranges, and the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)). 

Regarding the step of applying coating to inner regions, in the event the applicant means to claim not applying coating to edge regions or applying an adhesive to edge regions and the coating to inner regions, this limitation is known from Hasenoehrl.
Hasenoehrl, is also drawn to the art of a laminate structure, and a multilayer laminate structure (Abstract; Figure 1-2), and discloses a first material (layer 1) on which a coating is applied (layer 5 (mixture of effervescent material 6 and particles of bonding agent 7) – effervescent composition, analogous to coating material of Malmgren), only to the inner or central regions, i.e. the layer 1 extends beyond the intermediate layer (see figures 1-2) [0015-0017]. Hasenoehrl further discloses continuous lines of adhesive on the longitudinal edge of the first material layer (layer 1) so as to reinforce the connection between the first material layer (1) and second material layer (2) [0019].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Malmgren, with the application of coating material in the inner regions and application of adhesive in the edge regions as disclosed by Hasenoehrl, to arrive at the instant invention, in order to reinforce the connection between the first and second material layers, and further to improve downstream processing [0019].

Regarding claim 2, Malmgren has not explicitly disclosed the contacting step being carried out using an adhesive applied on edge regions of the first material layer. However, this limitation has been disclosed by Hasenoehrl (see claim 1 rejection above). 
Hasenoehrl discloses a process in which a coating composition is applied to the inner regions of a first material layer (1) and adhesive is continuously applied to the edge regions of first material layer, after which the a second material layer (2) is contacted with the intermediate laminate to form the final, multilayer laminate structure (see claim 1 rejection above; [0044-0045]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Malmgren, with the application of adhesive material in the edge regions as disclosed by Hasenoehrl, to arrive at the instant invention, in order to reinforce the connection between the first and second material layers, and further to improve downstream processing [0019].

Regarding claims 3-6, 8-9, 11 & 14, the instant limitations have been disclosed by Malmgren and Hasenoehrl in combination (see claim 1 rejection above). 

Regarding claim 10, the instant limitations have been disclosed by Malmgren (see claim 1 rejection above). Further the courts have held that in general the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguishing the processes (see MPEP 2144.04 (IV) (C)).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have carried out the treatment separately as the step is equivalent in terms of function, manner and result. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malmgren (U.S PG Pub 20170361573A1) and Hasenoehrl (U.S PG pub 20050067095A1) and Huang (U.S PG Pub 20140087177A1 - cited in IDS).
Regarding claim 7, Malmgren has already disclosed the expanded laminate being used to form a package board (see claim 1 rejection above & [0042] of Malmgren). A packaging board would meet the limitation of a carton or a mailing bag (i.e. boxes or boards used to ship Amazon packages for example).
In the event the applicant disagrees with the above explanation, it is known from Huang to form an envelope, mailing bag, bag, carrier bag, pouch, or carton from a laminate of two layers with a coating comprising expandable microparticles in between the two layers.
Huang, is also drawn to the art of a composition containing microspheres and articles made therefrom (Abstract). Huang discloses that the composition is interposed between multiple substrates [0001]. Huang discloses the multilayer substrate being used to make a packaging that can be any from the list of cartons, boxes, envelopes, bags among others [0015]. Huang also discloses that the coating composition contains a polymer in the amount of 50-99.5% wherein the polymer can be a VAE copolymer [0019]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Malmgren and Hasenoehrl with the step of the packaging being used as an envelope, carton or bag, as disclosed by Huang, since as such this would merely involve a simple substitution of one known packaging component (packaging board) for another (envelope, bag, carton etc.), and the courts have held that the simple substitution of one known element for another is obvious and yields predictable results, in the absence of new and unexpected results (MPEP 2143 I(B)). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malmgren (U.S PG Pub 20170361573A1) and Hasenoehrl (U.S PG pub 20050067095A1) and Huang (U.S PG Pub 20140087177A1 - cited in IDS) and Hashimoto (U.S PG Pub 20040265539A1).
Regarding claim 16, Malmgren has disclosed the composition of the coating composition as instantly claimed (see claim 1 rejection above). Malmgren discloses the expandable microspheres are in a weight range of 7-20% [0039], and also discloses that the coating can also contain glycerol in a weight range of 5-10% [0039]. Malmgren, however, does not explicitly disclose the claimed weight range of the VAE polymer, and  does not disclose paraffin wax in the weight range instantly claimed being a part of the composition. The weight range of the VAE polymer as claimed is known from Huang, whereas it known from Hashimoto for a coating layer/material to contain paraffin wax in the weight range as instantly claimed, to give the lubricity at the film surface.
Huang, is also drawn to the art of a composition containing microspheres and articles made therefrom (Abstract). Huang discloses that the composition is interposed between multiple substrates [0001]. Huang discloses the multilayer substrate being used to make a packaging that can be any from the list of cartons, boxes, envelopes, bags among others [0015]. Huang also discloses that the coating composition contains a polymer in the amount of 50-99.5% wherein the polymer can be a VAE copolymer [0019]. Huang further discloses that such a coating composition has thermal insulation and adequate strength can be achieved for the multilayer substrate package even with decreased basis-weight substrates, and further that the packaging material/component obtained as a result is an economical and more environmentally conscious product [0015]. The range as disclosed by Huang forms an encompassing or overlapping range with the instantly claimed range, and the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Malmgren and Hasenoehrl with the VAE polymer being present in a weight range as instantly claimed, as disclosed by Huang, to arrive at the instant invention, in order to obtain a multilayer substrate that is used as a packaging component that is economical and a more environmentally conscious product [0015].
Finally, regarding the presence of paraffin in the weight range as specified is disclosed by Hashimoto.
Hashimoto is also drawn to the art of a laminate with a coating layer, wherein the laminate film can be used as packing film (i.e. packaging) [0001-0002], and discloses a base film which is coated with a coating layer [0001]; [0003-0005]. Hashimoto discloses that the coating layer can contain paraffin wax in a weight range of 0.5 to 30% [0034] and that the presence of the paraffin wax enables obtaining lubricity at the film surface [0034]. The range as disclosed by Hashimoto forms an encompassing or overlapping range with the instantly claimed range, and the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Malmgren, Hasenoehrl, and Huang, with the coating composition containing a paraffin wax in the weight range specified, as disclosed by Hashimoto, to arrive at the instant invention, in order to be able to obtain lubricity at the film surface [0034].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712